PER CURIAM.
Although we sympathize with appellant’s position that reason and consistency would suggest that attorney’s fees be awarded upon a judicial determination that an employee has been wrongfully discharged because he filed a worker’s compensation claim, we can find no provision in the statutes for such an award. See § 440.205, Fla.Stat. (1985). We disagree with appellant’s contention that the trial court erred in failing to find and enforce a stipulation between the parties for the award of fees.
ANSTEAD, DELL and WALDEN, JJ., concur.